Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 1 of 60 Page ID
                                 #:1287




                 EXHIBIT D
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 2 of 60 Page ID
                                      #:1288



1
     Ned W. Branthover (N.Y. SBN, 1690072)
     ABELMAN, FRAYNE & SCHWAB
2    666 Third Avenue, 10th Floor
3    New York, New York 10017
     nwbranthover@lawabel.com
4
     (212) 949-9022
5
     LEVIN & DICTEROW
6    William E. Levin (SBN 104631)
7
     668 N. Coast Highway, Suite 1264
     Laguna Beach, CA 92651
8    William.levin@levinip.com
9
     (949) 613-5131
10
     Attorneys for Plaintiff,
11   ROUSSELOT B.V.
12                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
13
                               SOUTHERN DIVISION
14
     Rousselot B. V.
15

16
                                     Plaintiff,          Case No.8:19 cv-00458-DOC-ADS

17
               v.
     St. Paul Brands, Inc., Advanced
18
     Pharmaceutical Services, Inc., A Q                    PLAINTIFF ROUSSELOT B.V.’S
19   Pharmaceuticals, Inc., Cong ty co phan               RESPONSES TO DEFENDANT A Q
     duoc pham Eco doing business as “ECO                   PHARMACEUTICALS, INC.’S
20
                                                           FIRST SET OF REQUESTS FOR
     PHARMA JOINT STOCK
21                                                            THE PRODUCTION OF
     COMPANY (VIETNAM), Dennis                               DOCUMENTS AND THINGS
22
     Nguyen-duy Ngo, Jimmy Ngo,
23   Mailan Nguyen, Trang D. Nguyen
24   a/k/a Tracy Nguyen,
25                                   Defendants.
26

27           Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff
28   Rousselot B.V. (“Rousselot”) hereby responds as follows to Defendant A Q

                                                         1
     Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
     Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 3 of 60 Page ID
                                      #:1289



1    Pharmaceuticals, Inc.’s (“Defendant A Q”) First Set of Requests for the Production
2    of Documents and Things (“Request for Production”). Plaintiff has produced
3    certain responsive documents contemporaneously with this email and will produce
4    additional responsive documents to Defendants’ counsel on or before August 9 th,
5    2019.
6            Plaintiff’s responses are made without in any way waiving or intending to
7    waive, but on the contrary, preserving and intending to preserve:
8            1.      All questions of authenticity, relevance, materiality, privilege and
9    admissibility as evidence for any purpose, of the information provided which may
10   arise in any subsequent proceeding in, or the trial of, this or any other action;
11           2.      The right to object to the use of said information at any subsequent
12   proceeding in, or the trial of, this or any other action, or on any other grounds;
13           3.      The right to object on any other ground at any time to other discovery
14   involving said information or the subject matter thereof; and
15           4.      The right to make additions and/or amendments to these responses if
16   further discovery or investigation yields information called for in discovery.
17   GENERAL OBJECTIONS
18           The following objections apply generally, and are incorporated by reference
19   in the response to each document request where appropriate:
20           1.      Rousselot objects to Defendant A Q’s “Instructions and Definitions”
21   and Requests for Production to the extent that they call for information or
22   documents protected by the attorney-client privilege or work-product doctrine;
23           2.      Rousselot objects to Defendant A Q’s “Instructions and Definitions”
24   and Requests for Production to the extent that they seek to impose any obligation
25   or burden on Rousselot not specifically required by the Federal Rules of Civil
26   Procedure or the Local Civil Rules of the United States District Court for the
27   Central District of California.
28



                                                         2
     Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
     Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 4 of 60 Page ID
                                      #:1290



1            3.      Rousselot objects to Defendant A Q’s “Instructions and Definitions”
2    and Requests for Production to the extent the information or documentation sought
3    is obtainable from sources other than Roussselot that are more convenient, less
4    burdensome, or less expensive, or is in the possession, custody or control of
5    Plaintiff.
6            4.      Rousselot objects to Defendant A Q’s “Instructions and Definitions”
7    and Requests for Production to the extent that they seek discovery of information
8    or documents or things that are not in Rousselot’s actual possession, custody, or
9    control.
10           5.      Rousselot objects to Defendant A Q’s “Instructions and Definitions”
11   and Requests for Production to the extent they demand that it produce responsive
12   documents at defendants’ counsel’s offices. Rousselot will produce responsive,
13   non-privileged documents to defendants’ counsel in electronic format.
14           6.      Rousselot objects to Defendant A Q’s “Instructions and Definitions”
15   and Requests for Production to the extent that they call for documents or
16   information generated after the filing of the lawsuit.
17           7.      Rousselot objects to Defendant A Q’s “Instructions and Definitions
18   and Requests for Production to the extent that they are vague, ambiguous,
19   unintelligible, duplicative, cumulative, unduly burdensome, overly broad,
20   oppressive, call for information not relevant to a claim or defense of any party to
21   the Action, or require a legal conclusion to determine whether there exists
22   responsive, non-privileged, relevant evidence.
23

24   REQUEST FOR PRODUCTION OF DOCUMENTS
25   REQUEST FOR PRODUCTION NO. 1:
26   Documents, electronic data, and things evidencing or otherwise concerning
27   Plaintiff’s contention in paragraph 6 of Plaintiff’s First Amended Complaint that
28



                                                         3
     Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
     Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 5 of 60 Page ID
                                      #:1291



1    the Defendants acting in concert have “manufactured” the JEX Max product “in
2    this judicial district.”
3    RESPONSE
4            Plaintiff objects to this request to the extent it seeks information protected
5    from discovery pursuant to the attorney/client privilege and attorney work product
6    doctrine.
7            Plaintiff further objects to the request to the extent it is premature. Discovery
8    in this case is presently ongoing and Plaintiff reserves the right to supplement its
9    response to this request after discovery is completed.
10           Subject to the foregoing objections and the General Objections, Plaintiff will
11   produce responsive, non-privileged documents.
12

13   REQUEST FOR PRODUCTION NO. 2:
14   Documents, electronic data, and things evidencing or otherwise concerning
15   Plaintiff’s contention in paragraph 6 of Plaintiff’s First Amended Complaint that
16   the Defendants acting in concert have “advertised” the JEX Max product “in this
17   judicial district.”
18   RESPONSE
19           Plaintiff objects to this request to the extent it seeks information protected
20   from discovery pursuant to the attorney/client privilege and attorney work product
21   doctrine.
22           Plaintiff further objects to the request to the extent it is premature. Discovery
23   in this case is presently ongoing and Plaintiff reserves the right to supplement its
24   response to this request after discovery is completed.
25           Subject to the foregoing objections and the General Objections, Plaintiff will
26   produce responsive, non-privileged documents.
27

28



                                                         4
     Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
     Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 6 of 60 Page ID
                                      #:1292



1    REQUEST FOR PRODUCTION NO. 3:
2    Documents, electronic data, and things evidencing or otherwise concerning
3    Plaintiff’s contention in paragraph 6 of Plaintiff’s First Amended Complaint that
4    the Defendants acting in concert have “sold” the JEX Max product “in this judicial
5    district.”
6    RESPONSE
7            Plaintiff objects to this request to the extent it seeks information protected
8    from discovery pursuant to the attorney/client privilege and attorney work product
9    doctrine.
10           Plaintiff further objects to the request to the extent it is premature. Discovery
11   in this case is presently ongoing and Plaintiff reserves the right to supplement its
12   response to this request after discovery is completed.
13           Subject to the foregoing objections and the General Objections, Plaintiff will
14   produce responsive, non-privileged documents.
15

16   REQUEST FOR PRODUCTION NO. 4:
17   Documents, electronic data, and things evidencing or otherwise concerning
18   Plaintiff’s contention in paragraph 6 of Plaintiff’s First Amended Complaint that
19   the Defendants acting in concert have “distributed” the JEX Max product “in this
20   judicial district.”
21   RESPONSE
22           Plaintiff objects to this request to the extent it seeks information protected
23   from discovery pursuant to the attorney/client privilege and attorney work product
24   doctrine.
25           Plaintiff further objects to the request to the extent it is premature. Discovery
26   in this case is presently ongoing and Plaintiff reserves the right to supplement its
27   response to this request after discovery is completed.
28



                                                         5
     Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
     Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 7 of 60 Page ID
                                      #:1293



1            Subject to the foregoing objections and General Objections, Plaintiff will
2    produce responsive, non-privileged documents.
3

4    REQUEST FOR PRODUCTION NO. 5:
5    Documents, electronic data, and things evidencing or otherwise concerning
6    Plaintiff’s contention in paragraph 11 of Plaintiff’s First Amended Complaint that
7    Eco Pharma entered a business arrangement with Defendant St. Paul Brands and
8    the other Defendants with the intent of selling the JEX Max product “to companies
9    who will resell these infringing PEPTAN products in the United States.”
10   RESPONSE
11           Plaintiff objects to this request to the extent it seeks information protected
12   from discovery pursuant to the attorney/client privilege and attorney work product
13   doctrine.
14           Plaintiff further objects to the request to the extent it is premature. Discovery
15   in this case is presently ongoing and Plaintiff reserves the right to supplement its
16   response to this request after discovery is completed.
17           Subject to the foregoing objections and General Objections, Plaintiff will
18   produce responsive, non-privileged documents.
19

20   REQUEST FOR PRODUCTION NO. 6:
21   Documents, electronic data, and things evidencing or otherwise concerning
22   Plaintiff’s contention in paragraph 11 of Plaintiff’s First Amended Complaint that
23   “Eco Pharma, thereby, conducts business in Orange County, California and the
24   United States.”
25   RESPONSE
26           Plaintiff objects to the request to the extent it is premature. Discovery in this
27   case is presently ongoing and Plaintiff reserves the right to supplement its response
28   to this request after discovery is completed.

                                                         6
     Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
     Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 8 of 60 Page ID
                                      #:1294



1            Subject to the foregoing objections and General Objections, Plaintiff will
2    produce documents in response to this request.
3

4    REQUEST FOR PRODUCTION NO. 7:
5    Documents, electronic data, and things evidencing or otherwise concerning
6    Plaintiff’s contention in paragraph 14 of Plaintiff’s First Amended Complaint that
7    the Individual Defendants “are personally responsible” for the allegedly tortious
8    acts.
9    RESPONSE
10                   Plaintiff objects to this request to the extent it seeks information
11   protected from discovery pursuant to the attorney/client privilege and attorney
12   work product doctrine.
13           Plaintiff objects to the request to the extent it is premature. Discovery in this
14   case is presently ongoing and Plaintiff reserves the right to supplement its response
15   to this request after discovery is completed.
16           Subject to the foregoing objections and General Objections, Plaintiff will
17   produce responsive, non-privileged documents in response to this request.
18

19   REQUEST FOR PRODUCTION NO. 8:
20   Documents, electronic data, and things evidencing or otherwise concerning
21   Plaintiff’s contention in paragraph 14 of Plaintiff’s First Amended Complaint that
22   the Individual Defendants “have intentionally committed” the allegedly tortious
23   acts.
24   RESPONSE
25           Plaintiff objects to this request to the extent it seeks information protected
26   from discovery pursuant to the attorney/client privilege and attorney work product
27   doctrine.
28



                                                         7
     Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
     Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 9 of 60 Page ID
                                      #:1295



1            Plaintiff further objects to the request to the extent it is premature. Discovery
2    in this case is presently ongoing and Plaintiff reserves the right to supplement its
3    response to this request after discovery is completed.
4            Subject to the foregoing objections and General Objections, Plaintiff will
5    produce responsive, non-privileged documents.
6

7    REQUEST FOR PRODUCTION NO. 9:
8    Documents, electronic data, and things evidencing or otherwise concerning
9    Plaintiff’s contention in paragraph 14 of Plaintiff’s First Amended Complaint that
10   “all or some defendants acted in concert with, as agent or representative for, or at
11   the request of, or on behalf of, and/or induced one or more of the other Defendants,
12   or Individual Defendants” of the allegedly wrongful acts.
13   RESPONSE
14           Plaintiff objects to this request to the extent it seeks information protected
15   from discovery pursuant to the attorney/client privilege and attorney work product
16   doctrine.
17           Plaintiff further objects to the request to the extent it is premature. Discovery
18   in this case is presently ongoing and Plaintiff reserves the right to supplement its
19   response to this request after discovery is completed.
20           Subject to the foregoing objections and General Objections, Plaintiff will
21   produce responsive, non-privileged documents.
22

23   REQUEST FOR PRODUCTION NO. 10:
24   Documents, electronic data, and things evidencing or otherwise concerning
25   Plaintiff’s contention in paragraph 26 of Plaintiff’s First Amended Complaint that,
26   “on or around November 2013, Plaintiff’s representatives had discussions with
27   some of the Individual Defendants on behalf of Defendants St. Paul Brands, A Q
28



                                                         8
     Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
     Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 10 of 60 Page ID
                                      #:1296



1     Pharmaceuticals and Advanced Pharmaceutical about Plaintiff’s PEPTAN collagen
2     products.”
3     RESPONSE
4             Plaintiff objects to this request to the extent it seeks information protected
5     from discovery pursuant to the attorney/client privilege and attorney work product
6     doctrine.
7             Plaintiff further objects to the request to the extent it is premature. Discovery
8     in this case is presently ongoing and Plaintiff reserves the right to supplement its
9     response to this request after discovery is completed.
10            Subject to the foregoing objections and General Objections, Plaintiff will
11    produce responsive, non-privileged documents.
12

13    REQUEST FOR PRODUCTION NO. 11:
14    Documents, electronic data, and things evidencing or otherwise concerning
15    Plaintiff’s contention in paragraph 27 of Plaintiff’s First Amended Complaint that,
16    “beginning in 2014 Defendant Advanced Pharmaceutical began purchasing
17    PEPTAN collagen from Plaintiff for use by Defendant St. Paul Brands in the
18    manufacture of cosmetic products.”
19    RESPONSE
20            Plaintiff objects to this request to the extent it seeks information protected
21    from discovery pursuant to the attorney/client privilege and attorney work product
22    doctrine.
23            Plaintiff further objects to the request to the extent it is premature. Discovery
24    in this case is presently ongoing and Plaintiff reserves the right to supplement its
25    response to this request after discovery is completed.
26    Subject to the foregoing objections and General Objections Plaintiff will produce
27    responsive, non-privileged documents.
28



                                                          9
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 11 of 60 Page ID
                                      #:1297



1     REQUEST FOR PRODUCTION NO. 12:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     Plaintiff’s contention in paragraph 28 of Plaintiff’s First Amended Complaint that
4     “on or before 2014 the Individual Defendants, Defendant St. Paul Brands,
5     Defendant A Q Pharmaceuticals and Defendant Advanced Pharmaceutical, entered
6     into a conspiracy with Defendant Eco Pharma to trade on the goodwill and
7     reputation of the PEPTAN trademark in the United States and around the world.”
8     RESPONSE
9             Plaintiff objects to this request to the extent it seeks information protected
10    from discovery pursuant to the attorney/client privilege and attorney work product
11    doctrine.
12            Plaintiff further objects to the request to the extent it is premature. Discovery
13    in this case is presently ongoing and Plaintiff reserves the right to supplement its
14    response to this request after discovery is completed.
15            Subject to the foregoing objections and the General Objections, Plaintiff will
16    produce responsive, non-privileged documents.
17

18    REQUEST FOR PRODUCTION NO. 13:
19    Documents, electronic data, and things evidencing or otherwise concerning
20    Plaintiff’s contention in paragraph 32 of Plaintiff’s First Amended Complaint that,
21    “on or around November 2014, Defendants Mailan Nguyen and Tracy Nguyen
22    approached Plaintiff to purchase PEPTAN collagen product that was bovine based
23    to use in a new dietary supplement which became Defendant St. Paul Brands’ JEX
24    PEPTAN MAX product.”
25    RESPONSE
26            Plaintiff objects to this request to the extent it seeks information protected
27    from discovery pursuant to the attorney/client privilege and attorney work product
28    doctrine.

                                                          10
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 12 of 60 Page ID
                                      #:1298



1             Plaintiff further objects to the request to the extent it is premature. Discovery
2     in this case is presently ongoing and Plaintiff reserves the right to supplement its
3     response to this request after discovery is completed.
4             Subject to the foregoing objections and General Objections, Plaintiff will
5     produce responsive, non-privileged documents.
6

7     REQUEST FOR PRODUCTION NO. 14:
8     Documents, electronic data, and things evidencing or otherwise concerning
9     Plaintiff’s contention in paragraph 33 of Plaintiff’s First Amended Complaint that,
10    “prior to the issuance of registrations for the PEPTAN Vietnam Trademark
11    Applications, Defendant St. Paul Brands, through Defendant Mailan Nguyen was
12    involved in discussions with Plaintiff concerning a co-branding agreement for the
13    use of the PEPTAN trademark in Vietnam.”
14    RESPONSE
15            Plaintiff objects to this request to the extent it seeks information protected
16    from discovery pursuant to the attorney/client privilege and attorney work product
17    doctrine.
18            Plaintiff further objects to the request to the extent it is premature. Discovery
19    in this case is presently ongoing and Plaintiff reserves the right to supplement its
20    response to this request after discovery is completed.
21            Subject to the foregoing objections and General Objections, and to the extent
22    not previously produced, Plaintiff will produce responsive, non-privileged
23    documents.
24

25    REQUEST FOR PRODUCTION NO. 15:
26    Documents, electronic data, and things evidencing or otherwise concerning
27    Plaintiff’s contention in paragraph 33 of Plaintiff’s First Amended Complaint that
28    the alleged discussions “did not result in an agreement.”

                                                          11
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 13 of 60 Page ID
                                      #:1299



1     RESPONSE
2             Plaintiff objects to this request to the extent it seeks information protected
3     from discovery pursuant to the attorney/client privilege and attorney work product
4     doctrine.
5             Plaintiff further objects to the request to the extent it is premature. Discovery
6     in this case is presently ongoing and Plaintiff reserves the right to supplement its
7     response to this request after discovery is completed.
8             Subject to the foregoing objections and General Objections, Plaintiff will
9     produce responsive, non-privileged documents.
10

11    REQUEST FOR PRODUCTION NO. 16:
12    Documents, electronic data, and things evidencing or otherwise concerning
13    Plaintiff’s contention in paragraph 38 of Plaintiff’s First Amended Complaint that
14    the English language labeling and “Made in USA” marking of the JEX Max
15    product is done “purposely” so that the JEX Max product “could be sold in English
16    speaking markets such as the United States.”
17    RESPONSE
18            Plaintiff objects to this request to the extent it seeks information protected
19    from discovery pursuant to the attorney/client privilege and attorney work product
20    doctrine.
21            Plaintiff further objects to the request to the extent it is premature. Discovery
22    in this case is presently ongoing and Plaintiff reserves the right to supplement its
23    response to this request after discovery is completed.
24            Subject to the foregoing objections and General Objections, Plaintiff will
25    produce responsive, non-privileged documents.
26

27

28



                                                          12
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 14 of 60 Page ID
                                      #:1300



1     REQUEST FOR PRODUCTION NO. 17:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     Plaintiff’s contention in paragraph 40 of Plaintiff’s First Amended Complaint that,
4     on or about November 2014, “the California Corporate Defendants and the
5     Individual Defendants made an agreement with Defendant Eco Pharma to buy and
6     sell the JEX PEPTAN product in Vietnam in English language packaging and
7     labels in order for third party companies to sell and ship the JEX PEPTAN MAX
8     product to the United States and other English speaking countries like Australia
9     where Plaintiff has registered the mark PEPTAN.”
10    RESPONSE
11            Plaintiff objects to this request to the extent it seeks information protected
12    from discovery pursuant to the attorney/client privilege and attorney work product
13    doctrine.
14            Plaintiff further objects to the request to the extent it is premature. Discovery
15    in this case is presently ongoing and Plaintiff reserves the right to supplement its
16    response to this request after discovery is completed.
17    Subject to the foregoing objections and General Objections, Plaintiff will produce
18    responsive, non-privileged documents.
19

20    REQUEST FOR PRODUCTION NO. 18:
21    Documents, electronic data, and things evidencing or otherwise concerning
22    Plaintiff’s contention in paragraph 41 of Plaintiff’s First Amended Complaint that
23    “the California Corporate Defendants and the Individual Defendants entered into
24    this agreement with Defendant Eco Pharma to trade on the recognition and good
25    will of the PEPTAN mark.”
26

27

28



                                                          13
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 15 of 60 Page ID
                                      #:1301



1     RESPONSE
2             Plaintiff objects to this request to the extent it seeks information protected
3     from discovery pursuant to the attorney/client privilege and attorney work product
4     doctrine.
5             Plaintiff further objects to the request to the extent it is premature. Discovery
6     in this case is presently ongoing and Plaintiff reserves the right to supplement its
7     response to this request after discovery is completed.
8             Subject to the foregoing objections and General Objections, Plaintiff will
9     produce responsive, non-privileged documents.
10

11    REQUEST FOR PRODUCTION NO. 19:
12    Documents, electronic data, and things evidencing or otherwise concerning
13    Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that
14    the JEX Max product is available for purchase in “this judicial district” through
15    Amazon.com.
16    RESPONSE
17            Plaintiff objects to this request to the extent it seeks information protected
18    from discovery pursuant to the attorney/client privilege and attorney work product
19    doctrine.
20            Plaintiff further objects to the request to the extent it is premature. Discovery
21    in this case is presently ongoing and Plaintiff reserves the right to supplement its
22    response to this request after discovery is completed.
23            Subject to the foregoing objections and General Objections, Plaintiff will
24    produce responsive, non-privileged documents.
25

26    REQUEST FOR PRODUCTION NO. 20:
27    Documents, electronic data, and things evidencing or otherwise concerning
28    Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that

                                                          14
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 16 of 60 Page ID
                                      #:1302



1     the JEX Max product is available for purchase in “the United States” through
2     Amazon.com.
3     RESPONSE
4             Plaintiff objects to this request to the extent it seeks information protected
5     from discovery pursuant to the attorney/client privilege and attorney work product
6     doctrine.
7             Plaintiff further objects to this request to the extent it is duplicative of
8     Request for Production No. 19.
9             Plaintiff further objects to the request to the extent it is premature. Discovery
10    in this case is presently ongoing and Plaintiff reserves the right to supplement its
11    response to this request after discovery is completed.
12            Subject to the foregoing objections and General Objections, Plaintiff will
13    produce responsive, non-privileged documents.
14

15    REQUEST FOR PRODUCTION NO. 21:
16    Documents, electronic data, and things evidencing or otherwise concerning
17    Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that
18    the JEX Max product is available for purchase “globally” through Amazon.com.
19    RESPONSE
20            Plaintiff objects to this request to the extent it seeks information protected
21    from discovery pursuant to the attorney/client privilege and attorney work product
22    doctrine.
23            Plaintiff further objects to this request to the extent it is duplicative of
24    Request for Production Nos. 19 and 20.
25            Plaintiff further objects to the request to the extent it is premature. Discovery
26    in this case is presently ongoing and Plaintiff reserves the right to supplement its
27    response to this request after discovery is completed.
28



                                                          15
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 17 of 60 Page ID
                                      #:1303



1             Subject to the foregoing objections and General Objections, Plaintiff will
2     produce responsive, non-privileged documents.
3

4     REQUEST FOR PRODUCTION NO. 22:
5     Documents, electronic data, and things evidencing or otherwise concerning
6     Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that
7     the JEX Max product is available for purchase in “this judicial district” through
8     eBay.
9     RESPONSE
10            Plaintiff objects to this request to the extent it seeks information protected
11    from discovery pursuant to the attorney/client privilege and attorney work product
12    doctrine.
13            Plaintiff further objects to the request to the extent it is premature. Discovery
14    in this case is presently ongoing and Plaintiff reserves the right to supplement its
15    response to this request after discovery is completed.
16            Subject to the foregoing objections and General Objections, Plaintiff will
17    produce responsive, non-privileged documents.
18

19    REQUEST FOR PRODUCTION NO. 23:
20    Documents, electronic data, and things evidencing or otherwise concerning
21    Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that
22    the JEX Max product is available for purchase in “the United States” through
23    eBay.
24    RESPONSE
25            Plaintiff objects to this request to the extent it seeks information protected
26    from discovery pursuant to the attorney/client privilege and attorney work product
27    doctrine.
28



                                                          16
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 18 of 60 Page ID
                                      #:1304



1             Plaintiff further objects to the request to the extent it is premature. Discovery
2     in this case is presently ongoing and Plaintiff reserves the right to supplement its
3     response to this request after discovery is completed.
4             Subject to the foregoing objections and General Objections, Plaintiff will
5     produce responsive, non-privileged documents.
6

7     REQUEST FOR PRODUCTION NO. 24:
8     Documents, electronic data, and things evidencing or otherwise concerning
9     Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that
10    the JEX Max product is available for purchase “globally” through eBay.
11    RESPONSE
12            Plaintiff objects to this request to the extent it seeks information protected
13    from discovery pursuant to the attorney/client privilege and attorney work product
14    doctrine.
15            Plaintiff further objects to the request to the extent it is premature. Discovery
16    in this case is presently ongoing and Plaintiff reserves the right to supplement its
17    response to this request after discovery is completed.
18            Subject to the foregoing objections and General Objections, Plaintiff will
19    produce responsive, non-privileged documents.
20

21    REQUEST FOR PRODUCTION NO. 25:
22    Documents, electronic data, and things evidencing or otherwise concerning
23    Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that
24    the JEX Max product is available for purchase in “this judicial district” through
25    ecommerce websites other than Amazon.com and eBay.
26

27

28



                                                          17
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 19 of 60 Page ID
                                      #:1305



1     RESPONSE
2             Plaintiff objects to this request to the extent it seeks information protected
3     from discovery pursuant to the attorney/client privilege and attorney work product
4     doctrine.
5             Plaintiff further objects to the request to the extent it is premature. Discovery
6     in this case is presently ongoing and Plaintiff reserves the right to supplement its
7     response to this request after discovery is completed.
8             Subject to the foregoing objections and General Objections, Plaintiff will
9     produce responsive, non-privileged documents.
10

11    REQUEST FOR PRODUCTION NO. 26:
12    Documents, electronic data, and things evidencing or otherwise concerning
13    Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that
14    the JEX Max product is available for purchase in “the United States” through e-
15    commerce websites other than Amazon.com and eBay.
16    RESPONSE
17            Plaintiff objects to this request to the extent it seeks information protected
18    from discovery pursuant to the attorney/client privilege and attorney work product
19    doctrine.
20            Plaintiff further objects to this request to the extent it is duplicative of
21    Request for Production No. 25.
22            Plaintiff further objects to the request to the extent it is premature. Discovery
23    in this case is presently ongoing and Plaintiff reserves the right to supplement its
24    response to this request after discovery is completed.
25            Subject to the foregoing objections and General Objections, Plaintiff will
26    produce responsive, non-privileged documents.
27

28



                                                          18
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 20 of 60 Page ID
                                      #:1306



1     REQUEST FOR PRODUCTION NO. 27:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     Plaintiff’s contention in paragraph 48 of Plaintiff’s First Amended Complaint that
4     the JEX Max product is available for purchase “globally” through e-commerce
5     websites other than Amazon.com and eBay.
6     RESPONSE
7             Plaintiff objects to this request to the extent it seeks information protected
8     from discovery pursuant to the attorney/client privilege and attorney work product
9     doctrine.
10            Plaintiff further objects to this request to the extent it is duplicative of
11    Request for Production Nos. 25 and 26.
12            Plaintiff further objects to the request to the extent it is premature. Discovery
13    in this case is presently ongoing and Plaintiff reserves the right to supplement its
14    response to this request after discovery is completed.
15            Subject to the foregoing objections and General Objections, Plaintiff will
16    produce responsive, non-privileged documents.
17

18    REQUEST FOR PRODUCTION NO. 28:
19    “Exhibit J” referred to in paragraph 48 of Plaintiff’s First Amended Complaint.
20    RESPONSE
21            Subject to the General Objections, Plaintiff states that this document has
22    already been filed and served on the Defendants. To the extent Defendants are not
23    in possession of the document, it is available through the Court’s ECF system.
24

25    REQUEST FOR PRODUCTION NO. 29:
26    Documents, electronic data, and things evidencing or otherwise concerning
27    Plaintiff’s contention in paragraph 49 of Plaintiff’s First Amended Complaint that
28



                                                          19
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 21 of 60 Page ID
                                      #:1307



1     sales of the JEX Max product via Amazon.com “were done with the knowledge by
2     all the Defendants.”
3     RESPONSE
4             Plaintiff objects to this request to the extent it seeks information protected
5     from discovery pursuant to the attorney/client privilege and attorney work product
6     doctrine.
7             Plaintiff further objects to the request to the extent it is premature. Discovery
8     in this case is presently ongoing and Plaintiff reserves the right to supplement its
9     response to this request after discovery is completed.
10            Subject to the foregoing objections and General Objections, Plaintiff will
11    produce responsive, non-privileged documents.
12

13    REQUEST FOR PRODUCTION NO. 30:
14    Documents, electronic data, and things evidencing or otherwise concerning
15    Plaintiff’s contention in paragraph 49 of Plaintiff’s First Amended Complaint that
16    sales of the JEX Max product via eBay “were done with the knowledge by all the
17    Defendants.”
18    RESPONSE
19            Plaintiff objects to this request to the extent it seeks information protected
20    from discovery pursuant to the attorney/client privilege and attorney work product
21    doctrine.
22            Plaintiff further objects to the request to the extent it is premature. Discovery
23    in this case is presently ongoing and Plaintiff reserves the right to supplement its
24    response to this request after discovery is completed.
25    Subject to the foregoing objections and General Objections, Plaintiff will produce
26    responsive, non-privileged documents.
27

28



                                                          20
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 22 of 60 Page ID
                                      #:1308



1     REQUEST FOR PRODUCTION NO. 31:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     Plaintiff’s contention in paragraph 49 of Plaintiff’s First Amended Complaint that
4     sales of the JEX Max product via e-commerce websites other than Amazon.com
5     and eBay “were done with the knowledge by all the Defendants.”
6     RESPONSE
7             Plaintiff objects to this request to the extent it seeks information protected
8     from discovery pursuant to the attorney/client privilege and attorney work product
9     doctrine.
10            Plaintiff further objects to the request to the extent it is premature. Discovery
11    in this case is presently ongoing and Plaintiff reserves the right to supplement its
12    response to this request after discovery is completed.
13            Plaintiff further objects to the request to the extent it is premature. Discovery
14    in this case is presently ongoing and Plaintiff reserves the right to supplement its
15    response to this request after discovery is completed.
16            Subject to the foregoing objections and General Objections, Plaintiff will
17    produce responsive, non-privileged documents.
18

19    REQUEST FOR PRODUCTION NO. 32:
20    Documents, electronic data, and things evidencing or otherwise concerning
21    Plaintiff’s contention in paragraph 50 of Plaintiff’s First Amended Complaint that
22    the English language labeling and “Made in USA” marking of the JEX Max
23    product was done by the Defendants “to facilitate these sales of infringing JEX
24    PEPTAN MAX PRODUCT in the United States and other markets.”
25    RESPONSE
26            Plaintiff objects to this request to the extent it seeks information protected
27    from discovery pursuant to the attorney/client privilege and attorney work product
28    doctrine.

                                                          21
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 23 of 60 Page ID
                                      #:1309



1             Plaintiff further objects to the request to the extent it is premature. Discovery
2     in this case is presently ongoing and Plaintiff reserves the right to supplement its
3     response to this request after discovery is completed.
4             Subject to the foregoing objections and General Objections, Plaintiff will
5     produce responsive, non-privileged documents.
6

7     REQUEST FOR PRODUCTION NO. 33:
8     Documents, electronic data, and things evidencing or otherwise concerning
9     Plaintiff’s contention in paragraph 51 of Plaintiff’s First Amended Complaint that
10    the ownership of U.S. Trademark Registration No. 442881 was maintained by the
11    Defendants “in order to protect the sales of the infringing JEX PEPTAN MAX
12    product in the United States.”
13    RESPONSE
14            Plaintiff objects to the request to the extent it is premature. Discovery in this
15    case is presently ongoing and Plaintiff reserves the right to supplement its response
16    to this request after discovery is completed.
17            Subject to the foregoing objections and General Objections, Plaintiff will
18    produce responsive, non-privileged documents.
19

20    REQUEST FOR PRODUCTION NO. 34:
21    Documents, electronic data, and things evidencing or otherwise concerning
22    Plaintiff’s contention in paragraph 52 of Plaintiff’s First Amended Complaint that
23    “Plaintiff Rousselot contacted the Defendant St. Paul Brands to stop using the
24    PEPTAN trademark on its JEX PEPTAN MAX product without Plaintiff
25    Rousselot’s consent.”
26

27

28



                                                          22
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 24 of 60 Page ID
                                      #:1310



1     RESPONSE
2             Plaintiff objects to this request to the extent it seeks information protected
3     from discovery pursuant to the attorney/client privilege and attorney work product
4     doctrine.
5             Plaintiff further objects to the request to the extent it is premature. Discovery
6     in this case is presently ongoing and Plaintiff reserves the right to supplement its
7     response to this request after discovery is completed.
8             Subject to the foregoing objections and General Objections, Plaintiff will
9     produce responsive, non-privileged documents.
10

11    REQUEST FOR PRODUCTION NO. 35:
12    Documents, electronic data, and things evidencing or otherwise concerning
13    Plaintiff’s contention in paragraph 52 of Plaintiff’s First Amended Complaint that
14    “Defendant St. Paul Brands willfully refused to cooperate with this request.”
15    RESPONSE
16            Plaintiff objects to this request to the extent it seeks information protected
17    from discovery pursuant to the attorney/client privilege and attorney work product
18    doctrine.
19            Plaintiff further objects to the request to the extent it is premature. Discovery
20    in this case is presently ongoing and Plaintiff reserves the right to supplement its
21    response to this request after discovery is completed.
22            Subject to the foregoing objections and General Objections, Plaintiff will
23    produce responsive, non-privileged documents.
24

25    REQUEST FOR PRODUCTION NO. 36:
26    Documents, electronic data, and things evidencing or otherwise concerning
27    Plaintiff’s contention in paragraph 53 of Plaintiff’s First Amended Complaint that
28



                                                          23
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 25 of 60 Page ID
                                      #:1311



1     Defendants “make” the JEX Max product from St. Paul Brands office at 11555
2     Monarch Street, Garden Grove, California.
3     RESPONSE
4             Plaintiff objects to the request to the extent it is premature. Discovery in this
5     case is presently ongoing and Plaintiff reserves the right to supplement its response
6     to this request after discovery is completed.
7             Plaintiff further objects to the request to the extent it is premature. Discovery
8     in this case is presently ongoing and Plaintiff reserves the right to supplement its
9     response to this request after discovery is completed.
10            Subject to the foregoing objections and General Objections, Plaintiff will
11    produce responsive, non-privileged documents.
12

13    REQUEST FOR PRODUCTION NO. 37:
14    Documents, electronic data, and things evidencing or otherwise concerning
15    Plaintiff’s contention in paragraph 53 of Plaintiff’s First Amended Complaint that
16    Defendants “advertise” the JEX Max product from St. Paul Brands office at 11555
17    Monarch Street, Garden Grove, California.
18    RESPONSE
19            Plaintiff objects to the request to the extent it is premature. Discovery in this
20    case is presently ongoing and Plaintiff reserves the right to supplement its response
21    to this request after discovery is completed.
22            Subject to the foregoing objections and General Objections, Plaintiff will
23    produce responsive, non-privileged documents.
24

25    REQUEST FOR PRODUCTION NO. 38:
26    Documents, electronic data, and things evidencing or otherwise concerning
27    Plaintiff’s contention in paragraph 53 of Plaintiff’s First Amended Complaint that
28



                                                          24
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 26 of 60 Page ID
                                      #:1312



1     Defendants “offer for sale” the JEX Max product from St. Paul Brands office at
2     11555 Monarch Street, Garden Grove, California.”
3     RESPONSE
4             Plaintiff objects to the request to the extent it is premature. Discovery in this
5     case is presently ongoing and Plaintiff reserves the right to supplement its response
6     to this request after discovery is completed.
7             Subject to the foregoing objections and General Objections, Plaintiff will
8     produce responsive, non-privileged documents.
9

10    REQUEST FOR PRODUCTION NO. 39:
11    Documents, electronic data, and things evidencing or otherwise concerning
12    Plaintiff’s contention in paragraph 53 of Plaintiff’s First Amended Complaint that
13    Defendants “sells” the JEX Max product from St. Paul Brands office at 11555
14    Monarch Street, Garden Grove, California.”
15    RESPONSE
16            Plaintiff objects to the request to the extent it is premature. Discovery in this
17    case is presently ongoing and Plaintiff reserves the right to supplement its response
18    to this request after discovery is completed.
19            Subject to the foregoing objections and General Objections, Plaintiff will
20    produce responsive, non-privileged documents.
21

22    REQUEST FOR PRODUCTION NO. 40:
23    Documents, electronic data, and things evidencing or otherwise concerning
24    Plaintiff’s contention in paragraph 56 of Plaintiff’s First Amended Complaint that
25    Defendants’ alleged activities are “likely to cause confusion.”
26

27

28



                                                          25
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 27 of 60 Page ID
                                      #:1313



1     RESPONSE
2             Plaintiff objects to this request to the extent it seeks information protected
3     from discovery pursuant to the attorney/client privilege and attorney work product
4     doctrine.
5             Plaintiff further objects to the request to the extent it is premature. Discovery
6     in this case is presently ongoing and Plaintiff reserves the right to supplement its
7     response to this request after discovery is completed.
8             Subject to the foregoing objections and General Objections, Plaintiff will
9     produce responsive, non-privileged documents.
10

11    REQUEST FOR PRODUCTION NO. 41:
12    Documents, electronic data, and things evidencing or otherwise concerning
13    Plaintiff’s contention in paragraph 57 of Plaintiff’s First Amended Complaint that
14    Defendants “deliberately adopted and used the PEPTAN mark on its JEX PEPTAN
15    MAX product to trade on the goodwill and recognition of this mark.”
16    RESPONSE
17            Plaintiff objects to this request to the extent it seeks information protected
18    from discovery pursuant to the attorney/client privilege and attorney work product
19    doctrine.
20            Plaintiff further objects to the request to the extent it is premature. Discovery
21    in this case is presently ongoing and Plaintiff reserves the right to supplement its
22    response to this request after discovery is completed.
23            Subject to the foregoing objections and General Objections, Plaintiff will
24    produce responsive, non-privileged documents.
25

26    REQUEST FOR PRODUCTION NO. 42:
27    Documents, electronic data, and things evidencing or otherwise concerning
28    Plaintiff’s contention in paragraph 58 of Plaintiff’s First Amended Complaint that

                                                          26
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 28 of 60 Page ID
                                      #:1314



1     “Defendants’ use of the PEPTAN mark is likely to cause consumers to falsely and
2     mistakenly believe that Plaintiff is the source and origin of Defendants’ JEX
3     PEPTAN MAX goods.”
4     RESPONSE
5             Plaintiff objects to this request to the extent it seeks information protected
6     from discovery pursuant to the attorney/client privilege and attorney work product
7     doctrine.
8             Plaintiff further objects to the request to the extent it is premature. Discovery
9     in this case is presently ongoing and Plaintiff reserves the right to supplement its
10    response to this request after discovery is completed.
11            Subject to the foregoing objections and General Objections, Plaintiff will
12    produce responsive, non-privileged documents.
13

14    REQUEST FOR PRODUCTION NO. 43:
15    Documents, electronic data, and things evidencing or otherwise concerning
16    Plaintiff’s contention in paragraphs 58, 62, and 67 of Plaintiff’s First Amended
17    Complaint that Plaintiff has suffered lost sales.
18    RESPONSE
19            Plaintiff objects to this request to the extent it seeks information protected
20    from discovery pursuant to the attorney/client privilege and attorney work product
21    doctrine.
22            Plaintiff further objects to the request to the extent it is premature. Discovery
23    in this case is presently ongoing and Plaintiff reserves the right to supplement its
24    response to this request after discovery is completed.
25            Subject to the foregoing objections and General Objections, Plaintiff will
26    produce responsive, non-privileged documents.
27

28



                                                          27
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 29 of 60 Page ID
                                      #:1315



1     REQUEST FOR PRODUCTION NO. 44:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     Plaintiff’s contention in paragraphs 58, 62, and 67 of Plaintiff’s First Amended
4     Complaint that Plaintiff has suffered “damage to its reputation.”
5     RESPONSE
6             Plaintiff objects to this request to the extent it seeks information protected
7     from discovery pursuant to the attorney/client privilege and attorney work product
8     doctrine.
9             Plaintiff further objects to the request to the extent it is premature. Discovery
10    in this case is presently ongoing and Plaintiff reserves the right to supplement its
11    response to this request after discovery is completed.
12            Subject to the foregoing objections and General Objections, Plaintiff will
13    produce responsive, non-privileged documents.
14

15    REQUEST FOR PRODUCTION NO. 45:
16    Documents, electronic data, and things evidencing or otherwise concerning
17    Plaintiff’s contention in paragraph 61 of Plaintiff’s First Amended Complaint that
18    Defendants’ alleged activities constitute “false designation of origin” under Section
19    43(a) of the Lanham Act.
20    RESPONSE
21            Plaintiff objects to this request to the extent it seeks information protected
22    from discovery pursuant to the attorney/client privilege and attorney work product
23    doctrine.
24            Plaintiff further objects to the request to the extent it is premature. Discovery
25    in this case is presently ongoing and Plaintiff reserves the right to supplement its
26    response to this request after discovery is completed.
27            Subject to the foregoing objections and General Objections, Plaintiff will
28    produce responsive, non-privileged documents.

                                                          28
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 30 of 60 Page ID
                                      #:1316



1

2     REQUEST FOR PRODUCTION NO. 46:
3     Documents, electronic data, and things evidencing or otherwise concerning
4     Plaintiff’s contention in paragraph 61 of Plaintiff’s First Amended Complaint that
5     Defendants’ alleged activities constitute “unfair competition” under Section 43(a)
6     of the Lanham Act.
7     RESPONSE
8             Plaintiff objects to this request to the extent it seeks information protected
9     from discovery pursuant to the attorney/client privilege and attorney work product
10    doctrine.
11            Plaintiff further objects to the request to the extent it is premature. Discovery
12    in this case is presently ongoing and Plaintiff reserves the right to supplement its
13    response to this request after discovery is completed.
14            Subject to the foregoing objections and General Objections, Plaintiff will
15    produce responsive, non-privileged documents.
16

17    REQUEST FOR PRODUCTION NO. 47:
18    Documents, electronic data, and things evidencing or otherwise concerning
19    Plaintiff’s contention in paragraph 61 of Plaintiff’s First Amended Complaint that
20    “Defendants are passing off their JEX PEPTAN MAX goods as goods made by
21    Plaintiff.”
22    RESPONSE
23            Plaintiff objects to this request to the extent it seeks information protected
24    from discovery pursuant to the attorney/client privilege and attorney work product
25    doctrine.
26            Plaintiff further objects to the request to the extent it is premature. Discovery
27    in this case is presently ongoing and Plaintiff reserves the right to supplement its
28    response to this request after discovery is completed.

                                                          29
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 31 of 60 Page ID
                                      #:1317



1             Subject to the foregoing objections and General Objections, Plaintiff will
2     produce responsive, non-privileged documents.
3

4     REQUEST FOR PRODUCTION NO. 48:
5     Documents, electronic data, and things evidencing or otherwise concerning
6     Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
7     Defendants have knowledge of an e-commerce website “advertising” the JEX Max
8     product “in the United States.”
9     RESPONSE
10            Plaintiff objects to this request to the extent it seeks information protected
11    from discovery pursuant to the attorney/client privilege and attorney work product
12    doctrine.
13            Plaintiff further objects to the request to the extent it is premature. Discovery
14    in this case is presently ongoing and Plaintiff reserves the right to supplement its
15    response to this request after discovery is completed.
16            Subject to the foregoing objections and General Objections, Plaintiff will
17    produce responsive, non-privileged documents.
18

19    REQUEST FOR PRODUCTION NO. 49:
20    Documents, electronic data, and things evidencing or otherwise concerning
21    Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
22    Defendants have knowledge of an e-commerce website “advertising” the JEX Max
23    product “elsewhere around the world.”
24    RESPONSE
25            Plaintiff objects to this request to the extent it seeks information protected
26    from discovery pursuant to the attorney/client privilege and attorney work product
27    doctrine.
28



                                                          30
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 32 of 60 Page ID
                                      #:1318



1             Plaintiff further objects to the request to the extent it is premature. Discovery
2     in this case is presently ongoing and Plaintiff reserves the right to supplement its
3     response to this request after discovery is completed.
4             Subject to the foregoing objections and General Objections, Plaintiff will
5     produce responsive, non-privileged documents.
6

7     REQUEST FOR PRODUCTION NO. 50:
8     Documents, electronic data, and things evidencing or otherwise concerning
9     Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
10    Defendants have knowledge of an e-commerce website “offering for sale” the JEX
11    Max product “in the United States.”
12    RESPONSE
13            Plaintiff objects to this request to the extent it seeks information protected
14    from discovery pursuant to the attorney/client privilege and attorney work product
15    doctrine.
16            Plaintiff further objects to the request to the extent it is premature. Discovery
17    in this case is presently ongoing and Plaintiff reserves the right to supplement its
18    response to this request after discovery is completed.
19            Subject to the foregoing objections and General Objections, Plaintiff will
20    produce responsive, non-privileged documents.
21

22    REQUEST FOR PRODUCTION NO. 51:
23    Documents, electronic data, and things evidencing or otherwise concerning
24    Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
25    Defendants have knowledge of an e-commerce website “offering for sale” the JEX
26    Max product “elsewhere around the world.”
27

28



                                                          31
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 33 of 60 Page ID
                                      #:1319



1     RESPONSE
2             Plaintiff objects to this request to the extent it seeks information protected
3     from discovery pursuant to the attorney/client privilege and attorney work product
4     doctrine.
5             Plaintiff further objects to the request to the extent it is premature. Discovery
6     in this case is presently ongoing and Plaintiff reserves the right to supplement its
7     response to this request after discovery is completed.
8             Subject to the foregoing objections and General Objections, Plaintiff will
9     produce responsive, non-privileged documents.
10

11    REQUEST FOR PRODUCTION NO. 52:
12    Documents, electronic data, and things evidencing or otherwise concerning
13    Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that
14    Defendants have knowledge of an e-commerce website “selling” the JEX Max
15    product “in the United States.”
16    RESPONSE
17            Plaintiff objects to this request to the extent it seeks information protected
18    from discovery pursuant to the attorney/client privilege and attorney work product
19    doctrine.
20            Plaintiff further objects to the request to the extent it is premature. Discovery
21    in this case is presently ongoing and Plaintiff reserves the right to supplement its
22    response to this request after discovery is completed.
23            Subject to the foregoing objections and General Objections, Plaintiff will
24    produce responsive, non-privileged documents.
25

26    REQUEST FOR PRODUCTION NO. 53:
27    Documents, electronic data, and things evidencing or otherwise concerning
28    Plaintiff’s contention in paragraph 64 of Plaintiff’s First Amended Complaint that

                                                          32
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 34 of 60 Page ID
                                      #:1320



1     Defendants have knowledge of an e-commerce website “selling” the JEX Max
2     product “elsewhere around the world.”
3     RESPONSE
4             Plaintiff objects to this request to the extent it seeks information protected
5     from discovery pursuant to the attorney/client privilege and attorney work product
6     doctrine.
7             Plaintiff further objects to the request to the extent it is premature. Discovery
8     in this case is presently ongoing and Plaintiff reserves the right to supplement its
9     response to this request after discovery is completed.
10            Subject to the foregoing objections and General Objections, Plaintiff will
11    produce responsive, non-privileged documents.
12

13    REQUEST FOR PRODUCTION NO. 54: Documents, electronic data, and things
14    evidencing or otherwise concerning Plaintiff’s contention in paragraph 65 of
15    Plaintiff’s First Amended Complaint that “Defendants entered into their conspiracy
16    to infringe the PEPTAN mark by attempting to use Vietnam as a safe haven to sell
17    the infringing JEX PEPTAN MAX product.”
18    RESPONSE
19            Plaintiff objects to this request to the extent it seeks information protected
20    from discovery pursuant to the attorney/client privilege and attorney work product
21    doctrine.
22            Plaintiff further objects to the request to the extent it is premature. Discovery
23    in this case is presently ongoing and Plaintiff reserves the right to supplement its
24    response to this request after discovery is completed.
25            Subject to the foregoing objections and General Objections, Plaintiff will
26    produce responsive, non-privileged documents.
27

28



                                                          33
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 35 of 60 Page ID
                                      #:1321



1     REQUEST FOR PRODUCTION NO. 55:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     Plaintiff’s contention in paragraph 65 of Plaintiff’s First Amended Complaint that
4     Defendants knew of the re-sale of the JEX Max product in the United States.
5     RESPONSE
6             Plaintiff objects to this request to the extent it seeks information protected
7     from discovery pursuant to the attorney/client privilege and attorney work product
8     doctrine.
9             Plaintiff further objects to the request to the extent it is premature. Discovery
10    in this case is presently ongoing and Plaintiff reserves the right to supplement its
11    response to this request after discovery is completed.
12            Subject to the foregoing objections and General Objections, Plaintiff will
13    produce responsive, non-privileged documents.
14

15    REQUEST FOR PRODUCTION NO. 56:
16    Documents, electronic data, and things evidencing or otherwise concerning
17    Plaintiff’s contention in paragraph 65 of Plaintiff’s First Amended Complaint that
18    Defendants knew of the re-sale of the JEX Max product in “other countries where
19    Plaintiff Rousselot owns the trademark PEPTAN.”
20    RESPONSE
21            Plaintiff objects to this request to the extent it seeks information protected
22    from discovery pursuant to the attorney/client privilege and attorney work product
23    doctrine.
24            Plaintiff further objects to the request to the extent it is premature. Discovery
25    in this case is presently ongoing and Plaintiff reserves the right to supplement its
26    response to this request after discovery is completed.
27            Subject to the foregoing objections and General Objections, Plaintiff will
28    produce responsive, non-privileged documents.

                                                          34
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 36 of 60 Page ID
                                      #:1322



1     REQUEST FOR PRODUCTION NO. 57:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     Plaintiff’s contention in paragraph 65 of Plaintiff’s First Amended Complaint that
4     Defendants induced others to re-sell the JEX Max product in the United States.
5     RESPONSE
6             Plaintiff objects to this request to the extent it seeks information protected
7     from discovery pursuant to the attorney/client privilege and attorney work product
8     doctrine.
9             Plaintiff further objects to the request to the extent it is premature. Discovery
10    in this case is presently ongoing and Plaintiff reserves the right to supplement its
11    response to this request after discovery is completed.
12            Subject to the foregoing objections and General Objections, Plaintiff will
13    produce responsive, non-privileged documents.
14

15    REQUEST FOR PRODUCTION NO. 58:
16    Documents, electronic data, and things evidencing or otherwise concerning
17    Plaintiff’s contention in paragraph 65 of Plaintiff’s First Amended Complaint that
18    Defendants induced others to re-sell the JEX Max product in “other countries
19    where Plaintiff Rousselot owns the trademark PEPTAN.”
20    RESPONSE
21            Plaintiff objects to this request to the extent it seeks information protected
22    from discovery pursuant to the attorney/client privilege and attorney work product
23    doctrine.
24            Plaintiff further objects to the request to the extent it is premature. Discovery
25    in this case is presently ongoing and Plaintiff reserves the right to supplement its
26    response to this request after discovery is completed.
27            Subject to the foregoing objections and General Objections, Plaintiff will
28    produce responsive, non-privileged documents.

                                                          35
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 37 of 60 Page ID
                                      #:1323



1     REQUEST FOR PRODUCTION NO. 59:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     Plaintiff’s contention in paragraph 66 of Plaintiff’s First Amended Complaint that
4     Defendants materially “encouraged” sales of the JEX Max product in the United
5     States.
6     RESPONSE
7             Plaintiff objects to this request to the extent it seeks information protected
8     from discovery pursuant to the attorney/client privilege and attorney work product
9     doctrine.
10            Plaintiff further objects to the request to the extent it is premature. Discovery
11    in this case is presently ongoing and Plaintiff reserves the right to supplement its
12    response to this request after discovery is completed.
13            Subject to the foregoing objections and General Objections, Plaintiff will
14    produce responsive, non-privileged documents.
15

16    REQUEST FOR PRODUCTION NO. 60:
17    Documents, electronic data, and things evidencing or otherwise concerning
18    Plaintiff’s contention in paragraph 66 of Plaintiff’s First Amended Complaint that
19    Defendants materially “enabled” sales of the JEX Max product in the United
20    States.
21    RESPONSE
22            Plaintiff objects to this request to the extent it seeks information protected
23    from discovery pursuant to the attorney/client privilege and attorney work product
24    doctrine.
25            Plaintiff further objects to the request to the extent it is premature. Discovery
26    in this case is presently ongoing and Plaintiff reserves the right to supplement its
27    response to this request after discovery is completed.
28



                                                          36
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 38 of 60 Page ID
                                      #:1324



1             Subject to the foregoing objections and General Objections, Plaintiff will
2     produce responsive, non-privileged documents.
3

4     REQUEST FOR PRODUCTION NO. 61:
5     Documents, electronic data, and things evidencing or otherwise concerning
6     Plaintiff’s contention in paragraph 66 of Plaintiff’s First Amended Complaint that
7     Defendants materially “contributed to” sales of the JEX Max product in the United
8     States.
9     RESPONSE
10            Plaintiff objects to this request to the extent it seeks information protected
11    from discovery pursuant to the attorney/client privilege and attorney work product
12    doctrine.
13            Plaintiff further objects to the request to the extent it is premature. Discovery
14    in this case is presently ongoing and Plaintiff reserves the right to supplement its
15    response to this request after discovery is completed.
16            Subject to the foregoing objections and General Objections, Plaintiff will
17    produce responsive, non-privileged documents.
18

19    REQUEST FOR PRODUCTION NO. 62:
20    Documents, electronic data, and things evidencing or otherwise concerning
21    Plaintiff’s contention in paragraph 66 of Plaintiff’s First Amended Complaint that
22    the English language labeling and “Made in USA” marking of the JEX Max
23    product was done by the Defendants “in order to facilitate the re-sale of these JEX
24    PEPTAN MAX products in the United States and other English speaking markets
25    where Plaintiff Rousselot owns the trademark PEPTAN.”
26

27

28



                                                          37
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 39 of 60 Page ID
                                      #:1325



1     RESPONSE
2             Plaintiff objects to this request to the extent it seeks information protected
3     from discovery pursuant to the attorney/client privilege and attorney work product
4     doctrine.
5             Plaintiff further objects to the request to the extent it is premature. Discovery
6     in this case is presently ongoing and Plaintiff reserves the right to supplement its
7     response to this request after discovery is completed.
8             Subject to the foregoing objections and General Objections, Plaintiff will
9     produce responsive, non-privileged documents.
10

11    REQUEST FOR PRODUCTION NO. 63:
12    Documents, electronic data, and things evidencing or otherwise concerning
13    Plaintiff’s contention in paragraph 67 of Plaintiff’s First Amended Complaint that
14    the JEX Max product is “being resold in the United States.”
15    RESPONSE
16            Plaintiff objects to this request to the extent it seeks information protected
17    from discovery pursuant to the attorney/client privilege and attorney work product
18    doctrine.
19            Plaintiff further objects to the request to the extent it is premature. Discovery
20    in this case is presently ongoing and Plaintiff reserves the right to supplement its
21    response to this request after discovery is completed.
22            Subject to the foregoing objections and General Objections, Plaintiff will
23    produce responsive, non-privileged documents.
24

25    REQUEST FOR PRODUCTION NO. 64:
26    Documents, electronic data, and things evidencing or otherwise concerning
27    Plaintiff’s contention in paragraph 67 of Plaintiff’s First Amended Complaint that
28



                                                          38
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 40 of 60 Page ID
                                      #:1326



1     Defendants “bear contributory liability for trademark infringement in violation of
2     15 U.S.C. Section 1051 et seq.”
3     RESPONSE
4             Plaintiff objects to this request to the extent it seeks information protected
5     from discovery pursuant to the attorney/client privilege and attorney work product
6     doctrine.
7             Plaintiff further objects to the request to the extent it is premature. Discovery
8     in this case is presently ongoing and Plaintiff reserves the right to supplement its
9     response to this request after discovery is completed.
10            Subject to the foregoing objections and General Objections, Plaintiff will
11    produce responsive, non-privileged documents.
12

13    REQUEST FOR PRODUCTION NO. 65:
14    Documents, electronic data, and things evidencing or otherwise concerning
15    Plaintiff’s contention in paragraph 67 of Plaintiff’s First Amended Complaint that
16    Defendants “bear contributory liability for trademark infringement” in violation of
17    “the common law.”
18    RESPONSE
19            Plaintiff objects to this request to the extent it seeks information protected
20    from discovery pursuant to the attorney/client privilege and attorney work product
21    doctrine.
22            Plaintiff further objects to the request to the extent it is premature. Discovery
23    in this case is presently ongoing and Plaintiff reserves the right to supplement its
24    response to this request after discovery is completed.
25            Subject to the foregoing objections and General Objections, Plaintiff will
26    produce responsive, non-privileged documents.
27

28



                                                          39
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 41 of 60 Page ID
                                      #:1327



1     REQUEST FOR PRODUCTION NO. 66:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     Plaintiff’s contention in paragraph 70 of Plaintiff’s First Amended Complaint that
4     Defendants’ alleged acts constitute “trademark infringement” under the common
5     law of the state of California.
6     RESPONSE
7             Plaintiff objects to this request to the extent it seeks information protected
8     from discovery pursuant to the attorney/client privilege and attorney work product
9     doctrine.
10            Plaintiff further objects to the request to the extent it is premature. Discovery
11    in this case is presently ongoing and Plaintiff reserves the right to supplement its
12    response to this request after discovery is completed.
13            Subject to the foregoing objections and General Objections, Plaintiff will
14    produce responsive, non-privileged documents.
15

16    REQUEST FOR PRODUCTION NO. 67:
17    Documents, electronic data, and things evidencing or otherwise concerning
18    Plaintiff’s contention in paragraph 70 of Plaintiff’s First Amended Complaint that
19    Defendants’ alleged acts constitute “unfair competition” under the common law of
20    the state of California.
21    RESPONSE
22            Plaintiff objects to this request to the extent it seeks information protected
23    from discovery pursuant to the attorney/client privilege and attorney work product
24    doctrine.
25            Plaintiff further objects to the request to the extent it is premature. Discovery
26    in this case is presently ongoing and Plaintiff reserves the right to supplement its
27    response to this request after discovery is completed.
28



                                                          40
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 42 of 60 Page ID
                                      #:1328



1             Subject to the foregoing objections and General Objections, Plaintiff will
2     produce responsive, non-privileged documents.
3

4     REQUEST FOR PRODUCTION NO. 68:
5     Documents, electronic data, and things evidencing or otherwise concerning
6     Plaintiff’s contention in paragraph 73 of Plaintiff’s First Amended Complaint that
7     Defendants’ alleged acts constitute “unfair competition under California Business
8     and Professions Code §§ 17200 and 17500, et seq.”
9     RESPONSE
10            Plaintiff objects to this request to the extent it seeks information protected
11    from discovery pursuant to the attorney/client privilege and attorney work product
12    doctrine.
13            Plaintiff further objects to the request to the extent it is premature. Discovery
14    in this case is presently ongoing and Plaintiff reserves the right to supplement its
15    response to this request after discovery is completed.
16            Subject to the foregoing objections and General Objections, Plaintiff will
17    produce responsive, non-privileged documents.
18

19    REQUEST FOR PRODUCTION NO. 69:
20    Documents, electronic data, and things evidencing or otherwise concerning
21    Plaintiff’s contention in paragraph 73 of Plaintiff’s First Amended Complaint that
22    Defendants’ alleged acts constitute “unfair competition” under the common law of
23    the state of California.
24    RESPONSE
25            Plaintiff objects to this request to the extent it seeks information protected
26    from discovery pursuant to the attorney/client privilege and attorney work product
27    doctrine.
28



                                                          41
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 43 of 60 Page ID
                                      #:1329



1             Plaintiff further objects to the request to the extent it is premature. Discovery
2     in this case is presently ongoing and Plaintiff reserves the right to supplement its
3     response to this request after discovery is completed.
4             Subject to the foregoing objections and General Objections, Plaintiff will
5     produce responsive, non-privileged documents.
6

7     REQUEST FOR PRODUCTION NO. 70:
8     Documents, electronic data, and things evidencing or otherwise concerning any of
9     the Defendants purposefully arranging with third parties to sell the JEX Max
10    product to the United States.
11    RESPONSE
12            Plaintiff objects to this request to the extent it seeks information protected
13    from discovery pursuant to the attorney/client privilege and attorney work product
14    doctrine.
15            Plaintiff further objects to the request to the extent it is premature. Discovery
16    in this case is presently ongoing and Plaintiff reserves the right to supplement its
17    response to this request after discovery is completed.
18            Subject to the foregoing objections and General Objections, Plaintiff will
19    produce responsive, non-privileged documents.
20

21    REQUEST FOR PRODUCTION NO. 71:
22    Documents, electronic data, and things evidencing or otherwise concerning the
23    JEX Max product being available for purchase from any of the Defendants through
24    Amazon.com.
25    RESPONSE
26            Plaintiff objects to this request to the extent it seeks information protected
27    from discovery pursuant to the attorney/client privilege and attorney work product
28    doctrine.

                                                          42
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 44 of 60 Page ID
                                      #:1330



1             Plaintiff further objects to the request to the extent it is premature. Discovery
2     in this case is presently ongoing and Plaintiff reserves the right to supplement its
3     response to this request after discovery is completed.
4             Subject to the foregoing objections and General Objections, Plaintiff will
5     produce responsive, non-privileged documents.
6

7     REQUEST FOR PRODUCTION NO. 72:
8     Documents, electronic data, and things evidencing or otherwise concerning the
9     JEX Max product being available for purchase from any of the Defendants through
10    eBay.
11    RESPONSE
12            Plaintiff objects to this request to the extent it seeks information protected
13    from discovery pursuant to the attorney/client privilege and attorney work product
14    doctrine.
15            Plaintiff further objects to the request to the extent it is premature. Discovery
16    in this case is presently ongoing and Plaintiff reserves the right to supplement its
17    response to this request after discovery is completed.
18            Subject to the foregoing objections and General Objections, Plaintiff will
19    produce responsive, non-privileged documents.
20

21    REQUEST FOR PRODUCTION NO. 73:
22    Documents, electronic data, and things evidencing or otherwise concerning the
23    JEX Max product being available for purchase from any of the Defendants through
24    ecommerce websites other than Amazon.com and eBay.
25    RESPONSE
26            Plaintiff objects to this request to the extent it seeks information protected
27    from discovery pursuant to the attorney/client privilege and attorney work product
28    doctrine.

                                                          43
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 45 of 60 Page ID
                                      #:1331



1             Plaintiff further objects to the request to the extent it is premature. Discovery
2     in this case is presently ongoing and Plaintiff reserves the right to supplement its
3     response to this request after discovery is completed.
4             Subject to the foregoing objections and General Objections, Plaintiff will
5     produce responsive, non-privileged documents.
6

7     REQUEST FOR PRODUCTION NO. 74:
8     Documents, electronic data, and things evidencing or otherwise concerning any
9     sales of the JEX Max product via Amazon.com that were caused by Defendants.
10    RESPONSE
11            Plaintiff objects to this request to the extent it seeks information protected
12    from discovery pursuant to the attorney/client privilege and attorney work product
13    doctrine.
14            Plaintiff further objects to the request to the extent it is vague and confusing.
15            Plaintiff further objects to the request to the extent it is premature. Discovery
16    in this case is presently ongoing and Plaintiff reserves the right to supplement its
17    response to this request after discovery is completed.
18            Subject to the foregoing objections and General Objections, and to the extent
19    the request is understood, Plaintiff will produce responsive, non-privileged
20    documents.
21

22    REQUEST FOR PRODUCTION NO. 75:
23    Documents, electronic data, and things evidencing or otherwise concerning any
24    sales of the JEX Max product via eBay that were caused by Defendants.
25    RESPONSE
26            Plaintiff objects to this request to the extent it seeks information protected
27    from discovery pursuant to the attorney/client privilege and attorney work product
28    doctrine.

                                                          44
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 46 of 60 Page ID
                                      #:1332



1             Plaintiff further objects to the request to the extent it is vague and confusing.
2             Plaintiff further objects to the request to the extent it is premature. Discovery
3     in this case is presently ongoing and Plaintiff reserves the right to supplement its
4     response to this request after discovery is completed.
5             Subject to the foregoing objections and General Objections, and to the extent
6     the request is understood, Plaintiff will produce responsive, non-privileged
7     documents.
8

9     REQUEST FOR PRODUCTION NO. 76:
10    Documents, electronic data, and things evidencing or otherwise concerning any
11    sales of the JEX Max product via e-commerce websites other than Amazon.com or
12    eBay that were caused by Defendants.
13    RESPONSE
14            Plaintiff objects to this request to the extent it seeks information protected
15    from discovery pursuant to the attorney/client privilege and attorney work product
16    doctrine.
17            Plaintiff further objects to the request to the extent it is vague and confusing.
18            Plaintiff further objects to the request to the extent it is premature. Discovery
19    in this case is presently ongoing and Plaintiff reserves the right to supplement its
20    response to this request after discovery is completed.
21            Subject to the foregoing objections and General Objections, and to the extent
22    the request is understood, Plaintiff will produce responsive, non-privileged
23    documents.
24

25    REQUEST FOR PRODUCTION NO. 77:
26    Documents, electronic data, and things evidencing or otherwise concerning any
27    finished products sold by Plaintiff in the United States that contain PEPTAN.
28



                                                          45
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 47 of 60 Page ID
                                      #:1333



1     RESPONSE
2             Plaintiff objects to this request to the extent it seeks information protected
3     from discovery pursuant to the attorney/client privilege and attorney work product
4     doctrine.
5             Plaintiff further objects to this request to the extent it is vague, confusing
6     and indefinite concerning the term “finished product” If finished product is defined
7     as a product other than Plaintiff’s PEPTAN collagen peptides in their original form
8     that Plaintiff sells, then Plaintiff does not have any documents responsive to this
9     request.
10            Plaintiff further objects to the request to the extent it is premature. Discovery
11    in this case is presently ongoing and Plaintiff reserves the right to supplement its
12    response to this request after discovery is completed.
13

14    REQUEST FOR PRODUCTION NO. 78:
15    Documents, electronic data, and things evidencing or otherwise concerning any
16    non-powder products sold by Plaintiff in the United States that contain PEPTAN.
17    RESPONSE
18            Plaintiff objects to this request to the extent it seeks information protected
19    from discovery pursuant to the attorney/client privilege and attorney work product
20    doctrine.
21            Plaintiff further objects to this request to the extent it is vague, confusing
22    and indefinite concerning the term “non-powder”. If this term “non-powder” refers
23    to products other than Plaintiff’s PEPTAN collagen peptides, then Plaintiff does
24    not have any documents responsive to this request.
25            Plaintiff further objects to this request to the extent that it seeks information
26    that is not relevant to the subject matter of this action, is not reasonably calculated
27    to lead to the discovery of admissible evidence, or not proportional to the needs of
28    the case.

                                                          46
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 48 of 60 Page ID
                                      #:1334



1             Plaintiff further objects to the request to the extent it is premature. Discovery
2     in this case is presently ongoing and Plaintiff reserves the right to supplement its
3     response to this request after discovery is completed.
4

5     REQUEST FOR PRODUCTION NO. 79:
6     Documents, electronic data, and things evidencing or otherwise concerning any
7     capsule products sold by Plaintiff in the United States that contain PEPTAN.
8     RESPONSE
9             Plaintiff objects to this request to the extent it seeks information protected
10    from discovery pursuant to the attorney/client privilege and attorney work product
11    doctrine.
12            Plaintiff further objects to this request to the extent it is vague, confusing
13    and indefinite concerning the term “any capsule products”. If this terms means
14    products other than Plaintiff’s PEPTAN collagen peptides then Plaintiff does not
15    have any documents responsive to this request. .
16

17    REQUEST FOR PRODUCTION NO. 80:
18    Documents, electronic data, and things evidencing or otherwise concerning efforts
19    by Plaintiff to enter into a co-branding agreement with any of the Defendants.
20    RESPONSE
21            Plaintiff objects to this request to the extent it seeks information protected
22    from discovery pursuant to the attorney/client privilege and attorney work product
23    doctrine.
24            Plaintiff further objects to the request to the extent it is premature. Discovery
25    in this case is presently ongoing and Plaintiff reserves the right to supplement its
26    response to this request after discovery is completed.
27            Subject to the foregoing objections and General Objections, Plaintiff will
28    produce responsive, non-privileged documents.

                                                          47
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 49 of 60 Page ID
                                      #:1335



1     REQUEST FOR PRODUCTION NO. 81:
2     Documents, electronic data, and things evidencing or otherwise concerning efforts
3     by Plaintiff to obtain sales data or projections in relation to the JEX Max product.
4     RESPONSE
5             Plaintiff objects to this request to the extent it seeks information protected
6     from discovery pursuant to the attorney/client privilege and attorney work product
7     doctrine.
8             Plaintiff further objects to this request to the extent it is vague, confusing
9     and indefinite concerning the expression “efforts by Plaintiff to obtain”
10            Plaintiff further objects to the request to the extent it is premature. Discovery
11    in this case is presently ongoing and Plaintiff reserves the right to supplement its
12    response to this request after discovery is completed.
13            Subject to the foregoing objections and General Objections, Plaintiff will
14    produce responsive, non-privileged documents.
15

16    REQUEST FOR PRODUCTION NO. 82: Documents, electronic data, and things
17    evidencing or otherwise concerning efforts by Plaintiff to obtain details regarding
18    an August 8, 2015 event in Ho Chi Minh City.
19    RESPONSE
20            Plaintiff objects to this request to the extent it seeks information protected
21    from discovery pursuant to the attorney/client privilege and attorney work product
22    doctrine.
23            Plaintiff further objects to this request to the extent it is vague, confusing
24    and indefinite.
25            Plaintiff further objects to this request to the extent that it seeks information
26    that is not relevant to the subject matter of this action, is not reasonably calculated
27    to lead to the discovery of admissible evidence, or not proportional to the needs of
28    the case.

                                                          48
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 50 of 60 Page ID
                                      #:1336



1             Plaintiff further objects to the request to the extent it is premature. Discovery
2     in this case is presently ongoing and Plaintiff reserves the right to supplement its
3     response to this request after discovery is completed.
4             Subject to the foregoing objections and General Objections, Plaintiff will
5     produce responsive, non-privileged documents.
6

7     REQUEST FOR PRODUCTION NO. 83:
8     Documents, electronic data, and things evidencing or otherwise concerning
9     communications between Richard Schell and any of the Defendants.
10    RESPONSE
11            Plaintiff objects to the request to the extent it is vague, confusing and
12    indefinite.
13            Plaintiff further objects to the request to the extent it is premature. Discovery
14    in this case is presently ongoing and Plaintiff reserves the right to supplement its
15    response to this request after discovery is completed.
16            Subject to the foregoing objections and General Objections, and to the extent
17    they have not been previously produced, Plaintiff will produce responsive, non-
18    privileged documents.
19

20    REQUEST FOR PRODUCTION NO. 84:
21    Documents, electronic data, and things evidencing or otherwise concerning
22    communications between Richard Schell’s commercial team and any of the
23    Defendants.
24    RESPONSE
25            Plaintiff objects to the request to the extent it is vague, confusing and
26    indefinite concerning the term “commercial team”.
27

28



                                                          49
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 51 of 60 Page ID
                                      #:1337



1     .       Plaintiff further objects to the request to the extent it is premature. Discovery
2     in this case is presently ongoing and Plaintiff reserves the right to supplement its
3     response to this request after discovery is completed.
4             Subject to the foregoing objections and General Objections, and to the extent
5     the request is understood and to the extent they have not been previously produced,
6     Plaintiff will produce responsive, non-privileged documents.
7

8     REQUEST FOR PRODUCTION NO. 85:
9     Documents, electronic data, and things evidencing or otherwise concerning
10    communications between Richard Schell and Richard Schell’s commercial team
11    relating to the JEX Max product.
12    RESPONSE
13            Plaintiff objects to the request to the extent it is vague, confusing and
14    indefinite concerning the term “commercial team”.
15    .       Plaintiff further objects to the request to the extent it is premature. Discovery
16    in this case is presently ongoing and Plaintiff reserves the right to supplement its
17    response to this request after discovery is completed.
18            Subject to the foregoing objections and General Objections, and to the extent
19    the request is understood, Plaintiff will produce responsive, non-privileged
20    documents.
21

22    REQUEST FOR PRODUCTION NO. 86:
23    Documents, electronic data, and things evidencing or otherwise concerning
24    communications between Richard Schell and Richard Schell’s commercial team
25    relating to any JEX MAX event in Ho Chi Minh City.
26    RESPONSE
27            Plaintiff objects to this request to the extent it is vague, confusing and
28    indefinite concerning the term “commercial team”.

                                                          50
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 52 of 60 Page ID
                                      #:1338



1             Plaintiff further objects to this request to the extent that it seeks information
2     that is not relevant to the subject matter of this action, is not reasonably calculated
3     to lead to the discovery of admissible evidence, or not proportional to the needs of
4     the case.
5             Plaintiff further objects to the request to the extent it is premature. Discovery
6     in this case is presently ongoing and Plaintiff reserves the right to supplement its
7     response to this request after discovery is completed.
8             Subject to the foregoing objections and General Objections, and to the extent
9     the request is understood, Plaintiff will produce responsive, non-privileged
10    documents.
11

12    REQUEST FOR PRODUCTION NO. 87:
13    Documents, electronic data, and things evidencing or otherwise concerning
14    communications between Richard Schell and any Rousselot affiliate relating to any
15    JEX MAX event in Ho Chi Minh City.
16    RESPONSE
17            Plaintiff further objects to this request to the extent it is vague, confusing
18    and indefinite.
19            Plaintiff further objects to this request to the extent that it seeks information
20    that is not relevant to the subject matter of this action, is not reasonably calculated
21    to lead to the discovery of admissible evidence, or not proportional to the needs of
22    the case.
23            Plaintiff further objects to the request to the extent it is premature. Discovery
24    in this case is presently ongoing and Plaintiff reserves the right to supplement its
25    response to this request after discovery is completed.
26            Subject to the foregoing objections and General Objections, and to the extent
27    the request is understood, Plaintiff will produce responsive, non-privileged
28    documents.

                                                          51
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 53 of 60 Page ID
                                      #:1339



1     REQUEST FOR PRODUCTION NO. 88:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     attendance to any JEX MAX event in Ho Chi Minh City, including presentation
4     materials, videos, work material, and drafts.
5     RESPONSE
6             Plaintiff objects to this request to the extent it is vague, confusing and
7     indefinite.
8             Plaintiff further objects to this request to the extent that it seeks information
9     that is not relevant to the subject matter of this action, is not reasonably calculated
10    to lead to the discovery of admissible evidence, or not proportional to the needs of
11    the case.
12            Plaintiff further objects to the request to the extent it is premature. Discovery
13    in this case is presently ongoing and Plaintiff reserves the right to supplement its
14    response to this request after discovery is completed.
15            Subject to the foregoing objections and General Objections, and to the extent
16    the request is understood, Plaintiff will produce responsive, non-privileged
17    documents.
18

19    REQUEST FOR PRODUCTION NO. 89:
20    Documents, electronic data, and things evidencing or otherwise concerning
21    communications between Richard Schell and Marc Wong relating to the JEX Max
22    product.
23    RESPONSE
24            Plaintiff objects to this request to the extent it seeks information protected
25    from discovery pursuant to the attorney/client privilege and attorney work product
26    doctrine.
27            Plaintiff further objects to this request to the extent it is vague, confusing
28    and indefinite.

                                                          52
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 54 of 60 Page ID
                                      #:1340



1             Plaintiff further objects to this request to the extent that it seeks information
2     that is not relevant to the subject matter of this action, is not reasonably calculated
3     to lead to the discovery of admissible evidence, or not proportional to the needs of
4     the case.
5             Subject to the foregoing objections and General Objections, and to the extent
6     the request is understood, Plaintiff will produce responsive, non-privileged
7     documents.
8

9     REQUEST FOR PRODUCTION NO. 90:
10    Identity of all customers involved in a PEPTAN co-branding program in the
11    United States.
12    RESPONSE
13            Plaintiff objects to this request to the extent it seeks information protected
14    from discovery pursuant to the attorney/client privilege and attorney work product
15    doctrine.
16            Plaintiff further objects to this request to the extent it is vague, confusing
17    and indefinite as well as burdensome concerning the term “all customers”.
18            Plaintiff further objects to this request to the extent that it seeks information
19    that is not relevant to the subject matter of this action, is not reasonably calculated
20    to lead to the discovery of admissible evidence, or not proportional to the needs of
21    the case.
22            Subject to the foregoing objections and General Objections, and to the extent
23    the request is understood, Plaintiff will produce responsive, non-privileged
24    documents.
25

26

27

28



                                                          53
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 55 of 60 Page ID
                                      #:1341



1     REQUEST FOR PRODUCTION NO. 91:
2     Documents, electronic data, and things evidencing or otherwise concerning any
3     requirement to participate in a co-branding program in order to use the PEPTAN
4     mark.
5     RESPONSE
6             Plaintiff objects to this request to the extent it seeks information protected
7     from discovery pursuant to the attorney/client privilege and attorney work product
8     doctrine.
9             Plaintiff further objects to this request to the extent it is vague, confusing
10    and indefinite.
11            Plaintiff further objects to this request to the extent that it seeks information
12    that is not relevant to the subject matter of this action, is not reasonably calculated
13    to lead to the discovery of admissible evidence, or not proportional to the needs of
14    the case.
15            Subject to the foregoing objections and General Objections, and to the extent
16    the request is understood, Plaintiff will produce responsive, non-privileged
17    documents.
18

19    REQUEST FOR PRODUCTION NO. 92:
20    Documents, electronic data, and things evidencing or otherwise concerning any
21    registrations of PEPTAN trademarks in Vietnam.
22    RESPONSE
23            Plaintiff objects to this request to the extent it seeks information protected
24    from discovery pursuant to the attorney/client privilege and attorney work product
25    doctrine.
26            Plaintiff further objects to this request to the extent it is vague, confusing
27    and indefinite.
28



                                                          54
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 56 of 60 Page ID
                                      #:1342



1             Plaintiff further objects to this request to the extent that it seeks information
2     that is not relevant to the subject matter of this action, is not reasonably calculated
3     to lead to the discovery of admissible evidence, or not proportional to the needs of
4     the case.
5             Plaintiff further objects to the request to the extent it is premature. Discovery
6     in this case is presently ongoing and Plaintiff reserves the right to supplement its
7     response to this request after discovery is completed.
8             Subject to the foregoing objections and General Objections, and to the extent
9     the request is understood, Plaintiff will produce responsive, non-privileged
10    documents.
11

12    REQUEST FOR PRODUCTION NO. 93:
13    Documents, electronic data, and things evidencing or otherwise concerning any
14    oppositions to PEPTAN trademarks in Vietnam.
15    RESPONSE
16            Plaintiff objects to this request to the extent it seeks information protected
17    from discovery pursuant to the attorney/client privilege and attorney work product
18    doctrine.
19            Plaintiff further objects to this request to the extent it is vague, confusing
20    and indefinite.
21            Plaintiff further objects to this request to the extent that it seeks information
22    that is not relevant to the subject matter of this action, is not reasonably calculated
23    to lead to the discovery of admissible evidence, or not proportional to the needs of
24    the case.
25            Subject to the foregoing objections and General Objections, and to the extent
26    the request is understood, Plaintiff will produce responsive, non-privileged
27    documents.
28



                                                          55
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 57 of 60 Page ID
                                      #:1343



1     REQUEST FOR PRODUCTION NO. 94:
2     Documents, electronic data, and things evidencing or otherwise concerning
3     communications between Richard Schell and any Rousselot Marketing Group,
4     organizers, or speakers relating to speaking for any JEX MAX launch event
5     discussed between May 2015 thru (sic) December 2015.
6     RESPONSE
7             Plaintiff objects to this request to the extent it seeks information protected
8     from discovery pursuant to the attorney/client privilege and attorney work product
9     doctrine.
10            Plaintiff further objects to this request to the extent it is vague, confusing
11    and indefinite.
12            Plaintiff further objects to this request to the extent that it seeks information
13    that is not relevant to the subject matter of this action, is not reasonably calculated
14    to lead to the discovery of admissible evidence, or not proportional to the needs of
15    the case.
16            Plaintiff further objects to the request to the extent it is premature. Discovery
17    in this case is presently ongoing and Plaintiff reserves the right to supplement its
18    response to this request after discovery is completed.
19            Subject to the foregoing objections and General Objections, and to the extent
20    the request is understood, Plaintiff will produce responsive, non-privileged
21    documents.
22

23    REQUEST FOR PRODUCTION NO. 95:
24    Documents, electronic data, and things evidencing or otherwise concerning
25    attendance to any JEX MAX launch event in Ho Chi Minh City, including
26    presentation materials, videos, work material, and drafts.
27

28



                                                          56
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 58 of 60 Page ID
                                      #:1344



1     RESPONSE
2             Plaintiff objects to this request to the extent it seeks information protected
3     from discovery pursuant to the attorney/client privilege and attorney work product
4     doctrine.
5             Plaintiff further objects to this request to the extent it is vague, confusing
6     and indefinite.
7             Plaintiff further objects to this request to the extent that it seeks information
8     that is not relevant to the subject matter of this action, is not reasonably calculated
9     to lead to the discovery of admissible evidence, or not proportional to the needs of
10    the case.
11            Plaintiff further objects to the request to the extent it is premature. Discovery
12    in this case is presently ongoing and Plaintiff reserves the right to supplement its
13    response to this request after discovery is completed.
14            Subject to the foregoing objections and General Objections, and to the extent
15    the request is understood, Plaintiff will produce responsive, non-privileged
16    documents.
17

18    REQUEST FOR PRODUCTION NO. 96:
19    Documents, electronic data, and things evidencing or otherwise concerning the
20    agreed attendance of Dr. Elke De Clerck to attend any JEX MAX launch event in
21    Ho Chi Minh City, including communications, presentation materials, videos, work
22    material, and drafts.
23    RESPONSE
24            Plaintiff objects to this request to the extent it seeks information protected
25    from discovery pursuant to the attorney/client privilege and attorney work product
26    doctrine.
27            Plaintiff further objects to this request to the extent it is vague, confusing
28    and indefinite concerning the term “agreed attendance”.

                                                          57
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 59 of 60 Page ID
                                      #:1345



1             Plaintiff further objects to this request to the extent that it seeks information
2     that is not relevant to the subject matter of this action, is not reasonably calculated
3     to lead to the discovery of admissible evidence, or not proportional to the needs of
4     the case.
5             Plaintiff further objects to the request to the extent it is premature. Discovery
6     in this case is presently ongoing and Plaintiff reserves the right to supplement its
7     response to this request after discovery is completed.
8             Plaintiff further objects to the request to the extent it is duplicative of
9     Request No. 95.
10            Subject to the foregoing objections and General Objections, and to the extent
11    the request is understood, Plaintiff will produce responsive, non-privileged
12    documents.
13

14
      Dated:          July 19, 2019                    ABELMAN, FRAYNE & SCHWAB

15                                                 By: /s Ned W. Branthover
16                                                    Ned W. Branthover
                                                      Abelman Frayne Schwab
17
                                                      666 Third Avenue
18                                                    New York, New York 10017
19
                                                      Tel: (212) 949-9022
                                                      Fax: (212) 949-9190
20                                                    Email: nwbranthover@lawabel.com
21
                                                       Attorneys for Plaintiff
22
                                                       Rousselot B.V.
23

24

25

26

27

28



                                                          58
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
     Case 8:19-cv-00458-DOC-ADS Document 65-4 Filed 07/26/19 Page 60 of 60 Page ID
                                      #:1346



1                                      CERTIFICATE OF SERVICE
2             I hereby certify that on this 19th day of July 2019 a copy of the foregoing
3     was sent via email to the attorneys of record.
4

5
                                                                       /s/ Ned W. Branthover
                                                                       Ned W. Branthover
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                          59
      Plaintiff Rousselot B.V.’s Responses to Defendant A Q Pharmaceuticals, Inc.’s First Set of Requests for the
      Production of Documents, Electronic Data and Things
